Citation Nr: 0735229	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from March 1977 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a videoconference hearing before the 
undersigned veterans law judge in July 2007.

Below, the Board reopens the claim of entitlement to service 
connection for  a psychiatric disorder and REMANDS the claim 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a mental disorder was previously 
denied in a February 1985 rating decision.  The veteran did 
not appeal that decision.

2.  The evidence received since the February 1985 is neither 
cumulative nor redundant and raises a reasonable probability 
of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The February 1985 rating decision is final.  38 U.S.C. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In, Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

In an January 2004 letter, the RO provided the veteran with 
notice of the evidence required to reopen the previously 
denied claim for service connection for a mental condition.  
This letter also advised the veteran that new and material 
evidence would be required to reopen the previously denied 
claim and specifically advised the veteran that new and 
material evidence must show that the claimed condition was 
incurred in or aggravated by service.  The veteran was 
advised of VA's duty to assist with the development and was 
informed what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
The veteran was also advised to submit any relevant medical 
records in his possession.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

II.  Analysis of Claim

The veteran seeks to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  

The RO previously denied service connection for a mental 
disorder in a February 1985 rating decision.  The RO based 
its denial on a finding that service medical records did not 
show treatment or diagnosis of a psychiatric disorder.  The 
RO notified the veteran of the rating decision and of his 
appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The 
February 1985 rating decision is therefore final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1984).  

The evidence of record at the time of the February 1985 
rating decision included service medical records.

In December 2003, the veteran sought to reopen the claim for 
service connection for a digestive order by submitting a VA 
Form 21-526 (Application for Compensation and/or Pension).   

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The evidence that has been associated with the claims file 
since the prior denial of service connection includes VA 
treatment records, treatment records from Darnell Army 
Hospital dated in 1978,  a report of a VA examination 
conducted in May 2006, a transcript of a July 2007 
videoconference hearing and the veteran's statements.   

The Board finds that the evidence submitted since the prior 
final denial is both new and material.  This evidence is new, 
as it was not previously submitted to agency decision makers 
and is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial.  This 
evidence is also material to the claim for service connection 
for a mental condition because it relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a mental condition and raises a reasonable 
probability of substantiating the claim.  The newly submitted 
hospital records indicate that the veteran was treated for 
anxiety and depression.  The VA records, as well as the VA 
examination provide evidence of a current diagnosis of a 
psychiatric condition.  The lack of evidence of treatment for 
a mental condition during service formed the basis for the 
RO's previous denial of service connection.  

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for a mental condition.

ORDER

New and material evidence having been received, the claim for 
service connection for a mental condition is reopened.  To 
that extent only, the appeal is allowed.


REMAND

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran underwent a VA psychiatric examination in May 
2006.  The examination report reflects diagnoses of alcohol 
dependence, substance dependence and organic mental disorder 
secondary to polysubstance dependence and alcohol abuse.  The 
examiner opined that a current mental disorder was not 
attributable to military service.  The examiner's rationale 
was that the veteran's most severe symptoms have been in the 
context of drug and alcohol use which preceded his military 
career.  The examiner went on to state that she was unable to 
say without resorting to speculation whether the veteran's 
mental disorder in the military was of a similar nature to 
his ongoing current mental disorder due to insufficient 
evidence.  Given the somewhat contradictory nature of these 
statements, a new VA examination is necessary to obtain a 
medical opinion regarding whether a current mental disorder 
is related to anxiety and depression that were noted during 
service.  
In addition, in a statement received at the Board in October 
2007, the veteran indicated that he was seeking treatment 
from a private physician.  The AMC/ RO should attempt to 
obtain any outstanding medical records pertinent to the 
claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
psychiatric examination.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner is asked to diagnose 
any current psychiatric disorders.  The 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
greater likelihood) that any current 
psychiatric disorder(s) is/are  related to 
anxiety and depression that were noted 
during service.  The examiner should 
provide a complete rationale, with 
references to the record, for the opinion 
provided.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for a psychiatric disorder.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured. 
Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
records of treatment.

3.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


